Exhibit 10.1

 

 

 

THREE-YEAR CREDIT AGREEMENT

Dated as of February 22, 2010,

among

THE WALT DISNEY COMPANY,

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

as Designated Agent

 

 

J.P. MORGAN SECURITIES INC.,

CITIGROUP GLOBAL MARKETS, INC. and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

BNP PARIBAS,

DEUTSCHE BANK AG NEW YORK BRANCH,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK (USA),

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01

  

Certain Defined Terms.

   1

SECTION 1.02

   Computation of Time Periods    15

SECTION 1.03

   Accounting Terms    16 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01

   The Advances    16

SECTION 2.02

   Making the Advances    17

SECTION 2.03

   Commitment Fee    18

SECTION 2.04

   Reduction of the Commitments    18

SECTION 2.05

   Repayment of Advances    19

SECTION 2.06

   Interest on Advances    19

SECTION 2.07

   Additional Interest on Eurocurrency Rate Advances    19

SECTION 2.08

   Interest Rate Determination    20

SECTION 2.09

   Optional Conversion of Advances    21

SECTION 2.10

   Prepayments of Advances    22

SECTION 2.11

   Increased Costs    22

SECTION 2.12

   Illegality    24

SECTION 2.13

   Payments and Computations    24

SECTION 2.14

   Taxes    26

SECTION 2.15

   Sharing of Payments, etc    29

SECTION 2.16

   Mandatory Assignment by a Lender; Mitigation    29

SECTION 2.17

   Evidence of Debt    30

SECTION 2.18

   Use of Proceeds    31

SECTION 2.19

   Increase in the Aggregate Commitments    31

SECTION 2.20

   Extension of Termination Date    33

SECTION 2.21

   Defaulting Lenders    35

ARTICLE III

 

CONDITIONS OF LENDING

SECTION 3.01

   Conditions Precedent to Effectiveness of Section 2.01    36

SECTION 3.02

   Conditions Precedent to Each Borrowing    37

SECTION 3.03

   Determinations Under Section 3.01    38

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties of the Borrower    38 SECTION
4.02    Additional Representations and Warranties of the Borrower as of Each
Increase Date and Each Extension Date    39

ARTICLE V

 

COVENANTS OF THE BORROWER

SECTION 5.01    Affirmative Covenants    40 SECTION 5.02    Negative Covenants
   42

ARTICLE VI

 

EVENTS OF DEFAULT

SECTION 6.01    Events of Default    43

ARTICLE VII

 

THE DESIGNATED AGENT

SECTION 7.01    Authorization and Action    45 SECTION 7.02    Designated
Agent’s Reliance, etc    45 SECTION 7.03    The Designated Agent and its
Affiliates    46 SECTION 7.04    Lender Credit Decision    46 SECTION 7.05   
Indemnification    46 SECTION 7.06    Successor Designated Agent    47

ARTICLE VIII

 

MISCELLANEOUS

SECTION 8.01    Amendments, etc    47 SECTION 8.02    Notices, etc    48 SECTION
8.03    No Waiver; Remedies    50 SECTION 8.04    Costs and Expenses    50
SECTION 8.05    Right of Set-off    51 SECTION 8.06    Binding Effect    51
SECTION 8.07    Assignments and Participations    51 SECTION 8.08   
Indemnification    54 SECTION 8.09    Confidentiality    55 SECTION 8.10   
Patriot Act    56 SECTION 8.11    Judgment    56 SECTION 8.12    Consent to
Jurisdiction and Service of Process    56

 

ii



--------------------------------------------------------------------------------

SECTION 8.13    Substitution of Currency    57 SECTION 8.14    Governing Law   
57 SECTION 8.15    Execution in Counterparts    57 SECTION 8.16    Severability
   57

SCHEDULE

Schedule 1.01 – List of Applicable Lending Offices

Schedule 2.01 – Commitments

EXHIBITS

Exhibit A – Form of Notice of Borrowing

Exhibit B – Form of Assignment and Acceptance

Exhibit C – Form of Opinion of Borrower’s Counsel

 

iii



--------------------------------------------------------------------------------

THREE-YEAR CREDIT AGREEMENT dated as of February 22, 2010, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and JPMORGAN CHASE
BANK, N.A., as designated agent (together with any successor designated agent
appointed pursuant to Article VII, the “Designated Agent”) for the Lenders
hereunder.

IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“ABC” means ABC, Inc., a New York corporation and a wholly owned Subsidiary of
the Borrower, or any successor thereto.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agreement” means this Three-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 8.01.

“Anniversary Date” means February 22, 2011, and February 22 in each succeeding
calendar year occurring during the term of this Agreement.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread in effect
for Eurocurrency Rate Advances on such day and (b) any Base Rate Advance, a rate
per annum equal to the Credit Default Swap Spread in effect for Eurocurrency
Rate Advances on such day less 1.00% per annum. Notwithstanding the foregoing,
(i) the



--------------------------------------------------------------------------------

Applicable Margin for Eurocurrency Rate Advances in effect at any time shall not
be less than the Minimum Applicable Margin and shall not exceed the Maximum
Applicable Margin applicable to Eurocurrency Rate Advances, and (ii) the
Applicable Margin for Base Rate Advances in effect at any time shall not be less
than the Minimum Applicable Margin and shall not exceed the Maximum Applicable
Margin applicable to Base Rate Advances.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:

 

  (a) the Prime Rate in effect for such day;

 

  (b) the Federal Funds Rate in effect for such day plus 1/2 of 1.00%; and

 

  (c) the Eurocurrency Rate for a one-month Interest Period commencing on such
date plus 1.00%.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York,
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market and (c) if the
applicable Business Day relates to Eurocurrency Rate Advances denominated in
Euro, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system is open for the settlement of payments in Euro.

“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be

 

2



--------------------------------------------------------------------------------

a CDS Determination Date with respect to any such Eurocurrency Rate Advance,
with the applicable Credit Default Swap Spread, as so determined, to be in
effect as to such Eurocurrency Rate Advance for each day commencing with the
first day of the applicable Interest Period until subsequently re-determined in
accordance with the foregoing, and (b) as to Base Rate Advances, on each Initial
Base Rate Advance Date and thereafter on the first Business Day of each
succeeding calendar quarter so long as Base Rate Advances are outstanding.

“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Commitment
Fee Percentage  

Level 1

   At Least A+ by S&P/A1 by Moody’s    0.150 % 

Level 2

   A by S&P/A2 by Moody’s    0.175 % 

Level 3

   A- by S&P/A3 by Moody’s    0.225 % 

Level 4

   BBB+ by S&P/Baa1 by Moody’s    0.275 % 

Level 5

   BBB by S&P/Baa2 by Moody’s    0.375 % 

Level 6

   Lower than BBB by S&P/Baa2 by Moody’s or unrated    0.500 % 

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and the lawful currency
of the European Economic and Monetary Union.

“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.

 

3



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated
by Markit Group Limited or any successor thereto; provided that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year. If at any CDS
Determination Date the Credit Default Swap Spread is unavailable, the Borrower
and the Lenders shall negotiate in good faith (for a period of up to thirty days
after such CDS Determination Date (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances. The Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances for any day which
falls during the Negotiation Period shall be based upon the Credit Default Swap
Spread most recently available prior to the Negotiation Period. If no such
alternative method is agreed upon during the Negotiation Period, the Applicable
Margin for Eurocurrency Rate Advances and Base Rate Advances for any day
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to 75% of the Maximum Applicable Margin for Eurocurrency Rate Advances or Base
Rate Advances, as the case may be.

“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.

“Declining Lender” has the meaning specified in Section 2.20(b).

“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent, that has (a) failed to fund any portion of its Advances within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Designated Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit,

 

4



--------------------------------------------------------------------------------

(c) failed, within three Business Days after written request by the Designated
Agent (based upon the reasonable belief that such Lender may not fulfill its
funding obligation), to confirm in writing that it will comply with the terms of
this Agreement relating to its funding obligations under this Agreement, unless
subject to a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Designated Agent, (d) otherwise failed to pay over to the Designated Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless subject to a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that for purposes of this clause (e), a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any governmental authority or instrumentality thereof.

“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

“Designated Agent” has the meaning specified in the preamble to this Agreement.

“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.

“Disney” means Disney Enterprises, Inc., a Delaware corporation and a wholly
owned Subsidiary of the Borrower, or any successor thereto.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.

“Effective Date” has the meaning specified in Section 3.01.

 

5



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower and the Designated Agent as an Eligible
Assignee for purposes of this Agreement; provided that none of the Borrower’s
approval or the Designated Agent’s approval shall be unreasonably withheld;
provided further that the Borrower may withhold its approval if the Borrower
reasonably believes that an assignment to such Eligible Assignee pursuant to
Section 8.07 would result in the incurrence of increased costs payable by the
Borrower pursuant to Section 2.11 or 2.14.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the principal office of the Designated Agent or one of its
Affiliates, in London, offers to exchange Dollars for such Committed Currency in
London at or about 11:00 A.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement, and the “Equivalent” in any Committed Currency of Dollars means
the equivalent in such Committed Currency of Dollars determined by using the
quoted spot rate at which the principal office of the Designated Agent or one of
its Affiliates, in London, offers to exchange such Committed Currency for
Dollars in London at or about 11:00 A.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.

“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty

 

6



--------------------------------------------------------------------------------

Corporation, or (ii) the provisions of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in subsection (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA could reasonably be expected to occur with respect to
such Plan within the following 30 days; (b) the provision by the administrator
of any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations by the Borrower or any ERISA Affiliate at a facility in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (e) the failure by the Borrower or any ERISA Affiliate to make a payment
to a Plan described in Section 302(f)(1)(A) of ERISA; (f) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (g) the institution by the Pension Benefit Guaranty
Corporation of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1.00%) appearing on Reuters
Screen LIBOR 01 (or any successor page or such other page as shall be applicable
for the relevant currency) as the London interbank offered rate for deposits in
Dollars or the applicable Committed Currency, as the case may be, at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
a period equal to such Interest Period divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurocurrency Rate” shall mean, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (i) an interest rate per
annum equal to the average (rounded upward to the nearest whole multiple of 1/16
of 1.00% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or the applicable Committed Currency, as the
case may be, are offered by the principal office of each of the Reference

 

7



--------------------------------------------------------------------------------

Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period for a period equal to such Interest Period and in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing divided by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period). In the event that the Eurocurrency
Rate is to be determined by the Reference Banks, the Eurocurrency Rate for any
Interest Period for each Eurocurrency Rate Advance comprising part of the same
Borrowing shall be determined by the Designated Agent on the basis of applicable
rates furnished to and received by the Designated Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.

“Euro Disney Entity” means any Subsidiary of the Borrower and any other Person
whose equity securities or interests are owned, directly or indirectly, in whole
or in part, by the Borrower or any of its Subsidiaries, the primary business of
which is the direct or indirect ownership, management, operation, design,
construction and/or financing of the recreational, commercial and residential
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Euro Disney”, “Euro Disneyland” or “Disneyland Resort Paris”, located
in Marne-la-Vallée, France, which Subsidiaries and other Persons include,
without limitation, as of the date hereof, Euro Disney Investments, Inc., EDL
S.N.C. Corporation, Euro Disney Associes SCA, Euro Disneyland SNC, Euro Disney
SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL Holding
Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.à.r.l., Societe de Gerance d’Euro Disneyland S.A., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A.

“Events of Default” has the meaning specified in Section 6.01.

 

8



--------------------------------------------------------------------------------

“Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities, the Shanghai Project Entities, the Specified Project
Entities and the UTV Communications Entities.

“Existing Credit Agreement” means the Amended and Restated Four-Year Credit
Agreement dated as of February 22, 2006, among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, Citicorp
USA, Inc., as administrative agent, and the other agents party thereto.

“Extending Lender” has the meaning specified in Section 2.20(b).

“Extension Date” has the meaning specified in Section 2.20(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Designated Agent from three Federal funds brokers
of recognized standing selected by the Designated Agent.

“Five-Year Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement dated as of February 22, 2006, among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, the
Issuing Banks (as defined therein), Citicorp USA, Inc., as administrative agent
thereunder, Bank of America, N.A., as syndication agent, Banc of America
Securities LLC and Citigroup Global Markets, Inc., as joint lead arrangers and
joint book managers, and Barclays Bank Plc, BNP Paribas SA, HSBC Bank USA,
National Association and JPMorgan Chase Bank, N.A., as co-documentation agents
thereunder, as such agreement may be amended, supplemented or otherwise modified
hereafter from time to time.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.

“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design,

 

9



--------------------------------------------------------------------------------

construction and/or financing of the recreational and commercial facilities and
complex, or any part thereof or any addition thereto, commonly known as “Hong
Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong Kong”, located
at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries and other Persons
include, without limitation, as of the date hereof, Hongkong International Theme
Parks Limited, Hong Kong Disneyland Management Limited and Walt Disney Holdings
(Hong Kong) Limited.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indemnified Matters” has the meaning specified in Section 8.08.

“Indemnified Party” has the meaning specified in Section 8.08.

“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, nine or twelve
months as the Borrower may select, upon notice received by the Designated Agent
not later than (x) 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period for each Eurocurrency Rate
Advance denominated in any Committed Currency or (y) 1:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period
for each Eurocurrency Rate Advance denominated in Dollars; provided, however,
that:

(i) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

(iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

 

10



--------------------------------------------------------------------------------

(iv) the Borrower may not select for any Advance any Interest Period which ends
after the scheduled Termination Date then in effect.

“IRS” has the meaning specified in Section 2.14(e).

“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.

“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $100,000,000 on such date.

“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Maximum Applicable
Margin for
Eurocurrency Rate
Advances     Maximum
Applicable Margin
for Base Rate
Advances  

Level 1

   At Least A+ by S&P/A1 by Moody’s    1.50 %    0.50 % 

Level 2

   A by S&P/A2 by Moody’s    1.75 %    0.75 % 

Level 3

   A- by S&P/A3 by Moody’s    2.00 %    1.00 % 

Level 4

   BBB+ by S&P/Baa1 by Moody’s    3.00 %    2.00 % 

Level 5

   BBB by S&P/Baa2 by Moody’s    4.00 %    3.00 % 

Level 6

   Lower than BBB by S&P/Baa2 by Moody’s or unrated    4.00 %    3.00 % 

 

11



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.

“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Minimum Applicable
Margin for
Eurocurrency Rate
Advances     Minimum
Applicable Margin
for Base Rate
Advances  

Level 1

   At Least A+ by S&P/A1 by Moody’s    0.50 %    0.00 % 

Level 2

   A by S&P/A2 by Moody’s    0.75 %    0.00 % 

Level 3

   A- by S&P/A3 by Moody’s    1.00 %    0.00 % 

Level 4

   BBB+ by S&P/Baa1 by Moody’s    1.50 %    0.50 % 

Level 5

   BBB by S&P/Baa2 by Moody’s    2.00 %    1.00 % 

Level 6

   Lower than BBB by S&P/Baa2 by Moody’s or unrated    2.00 %    1.00 % 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.17.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

12



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.14(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.

“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 6 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then-equivalent rating by S&P or Moody’s, as the case may
be.

“Reference Banks” means Bank of America, N.A., BNP Paribas, Citibank, N.A.,
Deutsche Bank AG New York Branch and JPMorgan Chase Bank, N.A., or, in the event
that fewer than two of such banks remain Lenders hereunder at any time, any
other commercial bank designated by the Borrower and approved by the Majority
Lenders as constituting a “Reference Bank” hereunder.

 

13



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.07(c).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“SEC” has the meaning specified in Section 5.01(d)(i).

“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or Disneyland Resort Shanghai” or by
any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China.

“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Project Entity” means:

(a) DVD Financing, Inc.;

(b) each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:

(i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);

(ii) except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and

 

14



--------------------------------------------------------------------------------

(iii) the property over which Liens are granted to secure such Project Debt, if
any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and

(c) each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.

“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) February 22, 2013, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Type” has the meaning specified in the definition of “Advance”.

“United States” and “U.S.” each means the United States of America.

“UTV Communications Entity” means UTV Software Communications Limited and any of
its direct or indirect subsidiaries or other entities owned or controlled by it.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

15



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in
Section 4.01(c) dated October 3, 2009, hereafter occur by reason of the
promulgation of rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of
any financial covenant or term related thereto contained in this Agreement, then
upon the request of either the Borrower or the Designated Agent (acting at the
instruction of the Majority Lenders), the Borrower and the Designated Agent
shall enter into negotiations to amend such financial covenant or other relevant
terms of this Agreement to eliminate the effect of any such change; provided
further, however, that upon such request and until such amendment becomes
effective, such financial covenant or other relevant terms shall be performed,
observed and determined in accordance with GAAP as in effect immediately prior
to such change.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or, if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth for such Lender in such
Assumption Agreement or, if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 8.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment”); provided that the Lenders shall not be obligated
to, and shall not, make any Advances as part of a Borrowing if after giving
effect to such Borrowing the sum of the then-outstanding aggregate amount of all
Borrowings shall exceed the aggregate amount of the Commitments then in effect.
Each Borrowing shall be in an aggregate amount of $5,000,000, £5,000,000,
€5,000,000 or ¥500,000,000, as applicable, or an integral multiple of
$1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as applicable, in excess
thereof, except that any Borrowing may be in an amount equal to the remaining
unused amount of the Commitments or the equivalent thereof in a Committed
Currency. Each Borrowing shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower from time to time
may borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

 

16



--------------------------------------------------------------------------------

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances,
(y) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of a proposed Borrowing comprised of Eurocurrency Rate Advances denominated in
any Committed Currency or (z) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of a proposed Borrowing comprised of Eurocurrency
Rate Advances denominated in Dollars, by the Borrower to the Designated Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately by telecopier, in substantially the form of
Exhibit A hereto, specifying therein the requested (i) date of such Borrowing
(which shall be a Business Day), (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing comprised of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Advance. Each Lender shall, before (A) 1:00 P.M. (New
York City time) on the date of such Borrowing consisting of Advances denominated
in Dollars or (B) 1:00 P.M. (London time) on the date of such Borrowing
consisting of Advances denominated in any Committed Currency, make available for
the account of its Applicable Lending Office to the Designated Agent at the
Designated Agent’s Account, in same day funds, such Lender’s ratable portion of
such Borrowing. After the Designated Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Designated Agent will make such funds available to the Borrower at the office
where the Designated Agent’s Account is maintained (or to an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Notice of Borrowing, in the case of Advances denominated in a
Committed Currency).

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies as
to be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurocurrency Rate Advance to be made by such Lender as part
of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.

(c) Unless the Designated Agent shall have received notice from a Lender on or
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may assume that such Lender has made such portion available to
the Designated Agent on the date of such Borrowing in accordance with subsection
(a) of this Section 2.02 and the Designated Agent may, in reliance upon such
assumption, make

 

17



--------------------------------------------------------------------------------

available to the Borrower on such date a corresponding amount. If and to the
extent that any Lender shall not have made such ratable portion available to the
Designated Agent, such Lender agrees to pay to the Designated Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is paid to the Designated Agent, at (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Designated Agent in respect of such amount in the case of Advances denominated
in Committed Currencies; provided, however, that (i) within two Business Days
after any Lender shall fail to make such ratable portion available to the
Designated Agent, the Designated Agent shall notify the Borrower of such failure
and (ii) if such Lender shall not have paid such corresponding amount to the
Designated Agent within two Business Days after such demand is made of such
Lender by the Designated Agent, the Borrower agrees to repay to the Designated
Agent forthwith upon demand by the Designated Agent to the Borrower such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Designated Agent, at the interest rate applicable at the time to
Advances comprising such Borrowing. If and to the extent such corresponding
amount shall be paid by such Lender to the Designated Agent in accordance with
this Section 2.02(c), such amount shall constitute such Lender’s Advance as part
of such Borrowing for all purposes of this Agreement.

(d) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2010, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.

SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the then-outstanding
aggregate amount of Advances. Once terminated, such Commitments may not be
reinstated.

 

18



--------------------------------------------------------------------------------

SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.

SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months, nine months and
twelve months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.

(b) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand, at a rate per annum equal at all times to (i) in the case of
any amount of principal, 2.00% per annum above the rate per annum required to be
paid on such Advance immediately prior to the date on which such amount became
due and (ii) to the fullest extent permitted by law, in the case of all other
amounts, 2.00% per annum above the rate of interest applicable to Base Rate
Advances in effect from time to time.

SECTION 2.07 Additional Interest on Eurocurrency Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurocurrency Rate Advance of such Lender, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (ii) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified in
reasonable detail to the Borrower through the Designated Agent.

 

19



--------------------------------------------------------------------------------

SECTION 2.08 Interest Rate Determination. (a) To the extent required, each
Reference Bank agrees to furnish to the Designated Agent timely information for
the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Designated
Agent for the purpose of determining such interest rate, the Designated Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks.

(b) The Designated Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Designated Agent for
purposes of Section 2.06(a)(i) or (a)(ii), and, if applicable, the rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under Section 2.06(a)(ii).

(c) If fewer than two Reference Banks furnish timely information to the
Designated Agent for purposes of determining the Eurocurrency Rate for any
Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify the
Borrower and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances, (ii) each such Advance will automatically, on the
last day of the then-existing Interest Period therefor, Convert into a Base Rate
Advance (or, if such Advance is then a Base Rate Advance, will continue as a
Base Rate Advance) and (iii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(d) If, with respect to any Eurocurrency Rate Advances, the Majority Lenders
notify the Designated Agent that (i) they are unable to obtain matching deposits
in the London interbank market at or about 11:00 A.M. (London time) on the
second Business Day before the making of a Borrowing in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances for such Interest Period, the Designated Agent shall forthwith so
notify the Borrower and the Lenders, whereupon, unless the Applicable Margin
shall be increased to reflect such costs as determined by such Majority Lenders
and as agreed by the Borrower, (A) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, Eurocurrency Rate Advances shall be suspended
until the Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, prepay
such Advances. The Designated Agent shall use reasonable efforts to determine
from time to time whether the circumstances

 

20



--------------------------------------------------------------------------------

causing such suspension no longer exist and, promptly after the Designated Agent
knows that the circumstances causing such suspension no longer exist, the
Designated Agent shall notify the Borrower and the Lenders.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.

(f) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion in the case of a Conversion of Base
Rate Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances
of one Interest Period into Eurocurrency Rate Advances of another Interest
Period, as the case may be, and subject to the provisions of Sections 2.08 and
2.12, Convert all Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.

 

21



--------------------------------------------------------------------------------

SECTION 2.10 Prepayments of Advances. (a) Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances constituting part of the same Borrowings in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the Equivalent thereof in a Committed
Currency determined on the date notice of prepayment is given) and (y) in the
case of any such prepayment of Eurocurrency Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(b).

(b) Mandatory. If the Designated Agent notifies the Borrower in writing that, on
any date, the sum of (A) the aggregate principal amount of all Advances
denominated in Dollars then outstanding and (B) the Equivalent in Dollars
(determined on the third Business Day prior to such date) of the aggregate
principal amount of all Advances denominated in Committed Currencies then
outstanding exceeds 102% of the aggregate Commitments of the Lenders on such
date, the Borrower shall, within two Business Days after receipt of such notice,
prepay the outstanding principal amount of any Advances necessary so that, after
giving effect to such prepayment of Advances, the sum of (A) and (B) above does
not exceed 100% of the aggregate Commitments of the Lenders as set forth in the
written notice from the Designated Agent to the Borrower. Each prepayment made
pursuant to this Section 2.10(b) shall be made together with any interest
accrued to the date of such prepayment on the principal amounts prepaid and, in
the case of any prepayment of a Eurocurrency Rate Advance on a date other than
the last day of an Interest Period, with any additional amounts which the
Borrower shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 8.04(b). The Designated Agent shall give prompt notice of
any prepayment required under this Section 2.10(b) to the Borrower and the
Lenders.

SECTION 2.11 Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any hereafter promulgated guideline or request from any
central bank or other governmental authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request either
(x) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets held by or deposits in or for the account of,
any Lender or (y) imposes on any Lender any other condition regarding this

 

22



--------------------------------------------------------------------------------

Agreement or any collateral thereon, there shall be any increase in the cost
(excluding any allocation of corporate overhead) to any Lender (which cost such
Lender reasonably determines in good faith is material) of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances, then such Lender
shall notify the Borrower promptly after such Lender knows of such increased
cost and determines that such cost is material and the Borrower shall from time
to time, upon demand by such Lender (with a copy of such demand to the
Designated Agent), pay to the Designated Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate of such Lender as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder is not inconsistent with its treatment of other borrowers which, as a
credit matter, are substantially similar to the Borrower and which are subject
to similar provisions, submitted to the Borrower and the Designated Agent by
such Lender, shall be conclusive and binding for all purposes hereof, absent
manifest error.

(b) If, after the date hereof, either (i) the introduction of or change in or in
the interpretation of any law or regulation or (ii) the compliance by any Lender
with any hereafter promulgated guideline or request from any central bank or
other governmental authority, including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), affects or would affect the amount of capital required
or expected to be maintained by such Lender or any entity controlling such
Lender and the amount of such capital is materially increased by or based upon
the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then such Lender shall notify the Borrower promptly
after such Lender makes such determination and, upon demand by such Lender (with
a copy of such demand to the Designated Agent), the Borrower shall pay to such
Lender within five days from the date of such demand, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such controlling entity in the light of such circumstances, to the
extent that such Lender reasonably determines in good faith such increase in
capital to be material and allocable to the existence of such Lender’s
commitment to lend hereunder. A certificate of such Lender as to such amount in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such increase
of capital is fair and reasonable and that such Lender’s demand for payment of
such increase of capital hereunder is not inconsistent with its treatment of
other borrowers which, as a credit matter, are substantially similar to the
Borrower and which are subject to similar provisions, submitted to the Borrower
and the Designated Agent by such Lender, shall be conclusive and binding for all
purposes hereof, absent manifest error.

(c) The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any

 

23



--------------------------------------------------------------------------------

amount under this Section 2.11 shall notify the Borrower not later than 12
months from the date that such Lender should reasonably have known of such law,
regulation, guideline or request and the Borrower’s obligation to compensate
such Lender for such amount is contingent upon such Lender so notifying the
Borrower; provided, however, that any failure by such Lender to provide such
notice shall not affect the Borrower’s obligations under this Section 2.11 with
respect to amounts resulting from costs or increases of capital incurred after
the date which occurs 12 months immediately preceding the date on which such
Lender notified the Borrower of such law, regulation, guideline or request.

(d) If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances hereunder.

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent knows that the circumstances causing
such suspension no longer exist) and (b) the Borrower shall forthwith prepay in
full all Eurocurrency Rate Advances of such Lender then outstanding, together
with interest accrued thereon, unless, in the case of a Eurocurrency Rate
Advance denominated in Dollars, the Borrower, within five Business Days of
notice from the Designated Agent or, if permitted by law, on and as of the last
day of the then-existing Interest Period for such Eurocurrency Rate Advance,
Converts it into a Base Rate Advance.

SECTION 2.13 Payments and Computations. (a) The Borrower shall make each payment
hereunder (and under the Notes, if any), irrespective of any right of set-off or
counterclaim, except with respect to principal of, interest on and other amounts
relating to Advances denominated in a Committed Currency, not later than
11:00 A.M. (New York City time) on the day when due, in Dollars to the
Designated Agent at the Designated Agent’s Account in same day funds. The
Borrower shall make each payment

 

24



--------------------------------------------------------------------------------

hereunder, irrespective of any right of set-off or counterclaim, with respect to
principal of, interest on and other amounts relating to Advances denominated in
a Committed Currency, not later than 11:00 A.M. (at the Payment Office for such
Committed Currency) on the day when due, in such Committed Currency to the
Designated Agent, by deposit of such funds to the Designated Agent’s Account in
same day funds. The Designated Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Sections 2.07, 2.11, 2.14, 8.04
and 8.08) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Designated Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, the
Designated Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(d), from
and after the effective date specified in such Assignment and Acceptance, the
Designated Agent shall make all payments hereunder and under the Notes, if any,
issued in connection therewith in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b) All computations of interest based on clause (a) of the definition of “Base
Rate” shall be made by the Designated Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by the
Designated Agent, and all computations of additional interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with such market practice after notification of
the Borrower), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Designated Agent (or, in the case
of Section 2.07, by a Lender) of an interest rate hereunder shall be conclusive
and binding for all purposes hereof, absent manifest error.

(c) Whenever any payment hereunder or under the Notes, if any, shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

25



--------------------------------------------------------------------------------

(d) Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such date an amount equal to the amount then due
such Lender. If and to the extent that the Borrower shall not have made such
payment in full to the Designated Agent, each Lender shall repay to the
Designated Agent, forthwith on demand, such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Designated Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Designated
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.

SECTION 2.14 Taxes. (a) Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Designated Agent, taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, imposed on
its income and franchise taxes imposed on it, by the jurisdiction under the laws
of which such Lender or the Designated Agent, as the case may be, is organized
or any political subdivision thereof and, in the case of each Lender, further
excluding taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income and franchise taxes
imposed on it by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction in which such
Lender or the Designated Agent, as the case may be, is doing business that is
unrelated to this Agreement (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). Subject to Section 2.14(f) below, if the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Designated Agent, as the case may be, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions of Taxes (including deductions of Taxes applicable to additional sums
payable under this Section 2.14) such Lender or the Designated Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).

 

26



--------------------------------------------------------------------------------

(c) Subject to Section 2.14(f), the Borrower will indemnify each Lender and the
Designated Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.14) paid by such Lender or the Designated Agent, as
the case may be, and any liability (including penalties (to the extent not
imposed as a result of such Lender’s or the Designated Agent’s gross negligence
or willful misconduct), interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender or the Designated Agent, as the case may be, makes written demand
therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.

(e) Each Lender that is not created or organized under the laws of the United
States or a political subdivision thereof shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section 2.19, 2.20
or 8.07, as the case may be, two true, accurate and complete original signed
copies of Form W-8BEN (or any successor or substitute form or forms) of the
Internal Revenue Service of the United States (the “IRS”) or two true, accurate
and complete original signed copies of IRS Form W-8ECI (or any successor or
substitute form or forms) certifying, in either such case, that such Lender is
exempt from United States withholding tax on payments pursuant to this
Agreement. As applicable, each Lender further agrees to deliver to the Borrower
and the Designated Agent from time to time, as reasonably requested by the
Borrower or the Designated Agent, and in any case before or promptly upon the
occurrence of any events requiring a change in the most recent form previously
delivered pursuant to this Section 2.14(e), a true, accurate and complete
original signed copy of IRS Form W-8BEN (or any successor or substitute form or
forms required under the Internal Revenue Code or the applicable regulations
promulgated thereunder) or, within 15 days prior to every third anniversary of
the date of delivery of the initial IRS Form W-8ECI by such Lender (or more
often if required by law) on which this Agreement is still in effect, a true,
accurate and complete original signed copy of IRS Form W-8ECI (or any successor
or substitute form or forms required under the Internal Revenue Code or the
applicable regulations promulgated thereunder) certifying in either such case
that such Lender is exempt from United States withholding tax on payments
pursuant to this Agreement. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by IRS Forms W-8BEN or W-8ECI, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.

 

27



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax on payments hereunder (other than
if such failure is due to a change in law occurring subsequent to the date on
which such form originally was required to be provided), such Lender shall not
be entitled to any payments under this Section 2.14 with respect to United
States withholding taxes; provided, however, that should a Lender become subject
to United States withholding taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such United States
withholding taxes.

(g) Without affecting its rights under this Section 2.14 or any other provision
of this Agreement, each Lender agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.

(h) Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which such Lender may be
entitled by reason of the location of such Lender’s Applicable Lending Office or
its place of incorporation or its status as an enterprise of any jurisdiction
having any such applicable double tax treaty, if such benefit would reduce the
amount payable by the Borrower in accordance with this Section 2.14, and
(ii) otherwise to cooperate with the Borrower to minimize the amount payable by
the Borrower pursuant to this Section 2.14; provided, however, that no Lender
shall be obliged to disclose to the Borrower any information regarding its tax
affairs or tax computations or to reorder its tax affairs or tax planning
pursuant hereto.

(i) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

 

28



--------------------------------------------------------------------------------

SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to
Section 2.07, 2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender
(a) requests from the Borrower either payment of additional interest on
Eurocurrency Rate Advances pursuant to Section 2.07, or reimbursement for
increased costs pursuant to Section 2.11, or payment of or reimbursement for
Taxes pursuant to Section 2.14, or if any Lender notifies the Designated Agent
that it is unlawful for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder pursuant to Section 2.12, (b) has failed to
consent to a proposed amendment, waiver or consent that under Section 8.01
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Majority Lenders shall have granted their consent so long
as at the time no Event of Default shall have occurred and be continuing or
(c) is a Defaulting Lender, (i) in the case of clause (a), such Lender will,
upon three Business Days’ notice by the Borrower to such Lender and the
Designated Agent, to the extent not inconsistent with such Lender’s internal
policies and applicable legal and regulatory restrictions, use reasonable
efforts to make, fund or maintain its Eurocurrency Rate Advances through another
Eurocurrency Lending Office of such Lender if (A) as a result thereof, the
additional amounts required to be paid pursuant to Section 2.07, 2.11 or 2.14,
as applicable, in respect of such Eurocurrency Rate Advances would be materially
reduced or the provisions of Section 2.12 would not apply to such Lender, as
applicable, and (B) as determined by such Lender in good faith but in its sole
discretion, the making or maintaining of such Eurocurrency Rate Advances through
such other Eurocurrency Lending Office would not otherwise materially and
adversely affect such Eurocurrency Rate Advances or such Lender and (ii) in case
of clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender, the Borrower may designate an
Eligible Assignee to purchase for cash (pursuant to an Assignment and
Acceptance) all, but not

 

29



--------------------------------------------------------------------------------

less than all, of the Advances then owing to such Lender and all, but not less
than all, of such Lender’s rights and obligations hereunder, without recourse to
or warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each such Advance then owing to such Lender plus
any accrued but unpaid interest thereon and any accrued but unpaid fees owing
thereto and, in addition, (A) all additional cost reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder, and all other accrued and unpaid amounts owing to such
Lender hereunder, at such time shall be paid to such Lender and (B) if such
Eligible Assignee is not otherwise a Lender at such time, any applicable
processing and recordation fee under Section 8.07(a) for such assignment shall
have been paid; provided that, in the case of any assignment resulting from the
circumstances specified in clause (b), the Eligible Assignee shall have
consented to the applicable amendment, waiver or consent and, as a result of
such assignment and any contemporaneous assignments, the applicable amendment,
waiver or consent can be effected.

SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Designated
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a promissory note or other evidence of indebtedness, in form and
substance reasonably satisfactory to the Borrower and such Lender (each, a
“Note”), payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.

(b) The Register maintained by the Designated Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances and currencies comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by the Designated Agent, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Designated Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Designated Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender,

 

30



--------------------------------------------------------------------------------

under this Agreement, absent manifest error; provided, however, that the failure
of the Designated Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) to support the
obligations of the Borrower in respect of commercial paper issued by the
Borrower and/or for other general corporate purposes of the Borrower and its
Subsidiaries. Notwithstanding the foregoing provisions of this Section 2.18, the
Borrower will not use the proceeds of any Advance to purchase the capital stock
of any corporation in a transaction, or as part of a series of transactions,
(i) the purpose of which is, at the time of any such purchase, to acquire
control of such corporation or (ii) the result of which is the ownership by the
Borrower and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.

SECTION 2.19 Increase in the Aggregate Commitments. (a) The Borrower may, at any
time, by notice to the Designated Agent, request that the aggregate amount of
the Commitments be increased by an amount of $25,000,000 or an integral multiple
of $5,000,000 in excess thereof (each, a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Designated Agent; provided, however, that (i) in no event shall the aggregate
amount of the Commitments hereunder and the aggregate amount of the commitments
under the Five-Year Credit Agreement, or any agreement extending or replacing
such Five-Year Credit Agreement, at any time exceed $5,500,000,000, and (ii) no
Event of Default, or event that with the giving of notice or passage of time or
both would constitute an Event of Default, shall have occurred and be continuing
as of the date of such request or as of the applicable Increase Date, or shall
occur as a result thereof.

(b) The Designated Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.

 

31



--------------------------------------------------------------------------------

(c) Promptly following each Commitment Date, the Designated Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
accepts an offer to assume a Declining Lender’s Commitment in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Designated Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Assuming Lender, the Borrower and the Designated
Agent (each, an “Assumption Agreement”), duly executed by such Assuming Lender,
the Designated Agent and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.

(e) On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.

 

32



--------------------------------------------------------------------------------

SECTION 2.20 Extension of Termination Date. (a) At least 45 days but not more
than 75 days prior to the next Anniversary Date, the Borrower, by written notice
to the Designated Agent, may request an extension of the Termination Date in
effect at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to such next
Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
next Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.

(b) If all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Termination Date in effect at such
time shall, effective as at such next Anniversary Date (the “Extension Date”),
be extended for one calendar year or two calendar years, as properly requested;
provided that on each Extension Date, no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing, or shall occur as a consequence
thereof. If less than all of the Lenders consent in writing to any such request
in accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so consented (each, an “Extending Lender”) but
shall not be extended as to any other Lender (each, a “Declining Lender”). To
the extent that the Termination Date is not extended as to any Lender pursuant
to this Section 2.20 and the Commitment of such Lender is not assumed in
accordance with subsection (c) of this Section 2.20 on or prior to the
applicable Extension Date, the Commitment of such Declining Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person
and any outstanding Advances due to such Declining Lender shall be paid in full
on such unextended Termination Date; provided that such Declining Lender’s
rights under Sections 2.11, 2.14, 8.04 and 8.08, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

(c) If there are any Declining Lenders, the Borrower may arrange for one or more
Extending Lenders or other Eligible Assignees to assume, effective as of the
Extension Date, any Declining Lender’s Commitment and all of the obligations of
such Declining Lender under this Agreement thereafter arising, without recourse
to or

 

33



--------------------------------------------------------------------------------

warranty by, or expense to, such Declining Lender; provided, however, that the
amount of the Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $25,000,000 unless the amount of the
Commitment of such Declining Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; provided further that:

(i) any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

(ii) all additional cost reimbursements, expense reimbursements and indemnities
payable to such Declining Lender, and all other accrued and unpaid amounts owing
to such Declining Lender hereunder, as of the effective date of such assignment
shall have been paid to such Declining Lender; and

(iii) with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent, (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment and (C) each Declining Lender being replaced pursuant to this
Section 2.20 shall deliver to the Designated Agent on or before such date any
Note or Notes held by such Declining Lender. Upon the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Extending Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Declining Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Declining Lender hereunder shall, by the provisions
hereof, be released and discharged.

(d) If all of the Extending and Assuming Lenders (after giving effect to any
assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default,

 

34



--------------------------------------------------------------------------------

shall have occurred and be continuing as of such Extension Date, or shall occur
as a consequence thereof, the Termination Date then in effect shall be extended
for the additional one-year period or two-year period, as the case may be, as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Extending Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Extending
Lender and each such Assuming Lender.

SECTION 2.21 Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:

(i) no commitment fee shall accrue or at any time be payable for such period on
the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and

(ii) the Commitment and outstanding Advances of each Defaulting Lender shall be
disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.

(b) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of

 

35



--------------------------------------------------------------------------------

competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(c) In the event the Designated Agent and the Borrower shall have agreed that a
Lender that is a Defaulting Lender has adequately remedied all matters that
caused such Lender to become a Defaulting Lender, then (i) such Lender shall
cease to be a Defaulting Lender for all purposes hereof and (ii) such Lender
shall purchase at par such of the Advances of the other Lenders as the
Designated Agent shall determine to be necessary in order for the Advances to be
held by the Lenders ratably in accordance with their Commitments.

(d) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this
Section are in addition to other rights and remedies that the Borrower, the
Designated Agent or any Non-Defaulting Lender may have against such Defaulting
Lender.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 8.01:

(a) the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

(b) the Designated Agent shall have received on or before the Effective Date the
following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related thereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), to substantially the effect set
forth in Exhibit C hereto;

 

36



--------------------------------------------------------------------------------

(c) any consents or approvals of governmental or regulatory authorities, and any
consents or approvals of third parties required under material agreements of the
Borrower, that in either case are necessary in connection with this Agreement or
the consummation of the transactions contemplated hereby shall have been
obtained and shall remain in effect;

(d) there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since October 3, 2009, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from October 3, 2009, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof;

(e) the Borrower shall have notified the Designated Agent in writing as to the
proposed Effective Date at least three Business Days prior to the occurrence
thereof;

(f) all of the representations and warranties contained in Section 4.01 shall be
correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);

(g) no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and

(h) all advances, interest, fees and other amounts accrued for the accounts of
or owed to the lenders under the Existing Credit Agreement (whether or not due
at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.

SECTION 3.02 Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

(a) the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and

 

37



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Borrower, Disney and ABC
are duly qualified and in good standing as foreign corporations authorized to do
business in each jurisdiction (other than the respective jurisdictions of their
incorporation) in which the nature of their respective activities or the
character of the properties they own or lease make such qualification necessary
and in which the failure so to qualify would have a material adverse effect on
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole.

(b) The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or any material contractual restriction binding on or affecting the
Borrower, Disney or ABC; no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes, if any; and this Agreement is and each of the Notes,
when delivered hereunder, will be the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and general principles of
equity.

 

38



--------------------------------------------------------------------------------

(c) The Borrower’s most recent annual report on Form 10-K containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of income and of cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 5.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.

(d) There is no pending or, to the Borrower’s knowledge, threatened claim,
action or proceeding affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could reasonably be expected to affect the legality, validity or
enforceability of this Agreement; and to the Borrower’s knowledge, the Borrower
and each of its Subsidiaries have complied, and are in compliance, with all
applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.

(e) The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.

SECTION 4.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date. The Borrower represents and warrants
on each Increase Date and each Extension Date (and at no other time) that, as of
each such date, the following statements shall be true:

(a) there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to
Section 5.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the most recently
delivered audited financial statements of the Borrower and its Subsidiaries
pursuant to Section 5.01(e)(ii) to the date of the request for an increase in
the aggregate Commitments related to such Increase Date or for an extension of
the Termination Date then in effect related to such Extension Date, as the case
may be); and

 

39



--------------------------------------------------------------------------------

(b) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, as though made on and as of such
date (except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:

(a) Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.

(b) Payment of Taxes, etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, if the failure to
pay and discharge would have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

(c) Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain, and cause each of Disney and ABC to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that none of the Borrower, Disney or ABC shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole; and provided further,
however, that neither Disney nor ABC shall be required to preserve its corporate
existence if the loss thereof would not have a material adverse effect on the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.

(d) Maintenance of Interest Coverage Ratio. Maintain as of the last day of each
fiscal quarter of the Borrower, commencing with the first fiscal quarter of the
Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA for
the Measurement Period ending on such day to (ii) Consolidated Interest Expense
for the Measurement Period ending on such day of not less than 3.00 to 1.00.

 

40



--------------------------------------------------------------------------------

(e) Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;

(iii) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event of Default or event continuing on the date of such statement, and the
action which the Borrower has taken and proposes to take with respect thereto;

 

41



--------------------------------------------------------------------------------

(iv) promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(d);

(v) promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any of their respective
properties which could reasonably be expected to materially and adversely affect
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole;

(vi) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;

(vii) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and

(viii) such other material information reasonably related to any Lender’s credit
analysis of the Borrower or any of its Subsidiaries as any Lender through the
Designated Agent may from time to time reasonably request.

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:

(a) Mergers, etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all

 

42



--------------------------------------------------------------------------------

or substantially all of the assets of the Borrower and its Subsidiaries, taken
as a whole (whether now owned or hereafter acquired), to, any Person, or permit
any of its Subsidiaries to do so, unless (i) immediately after giving effect to
such proposed transaction, no Event of Default or event which, with the giving
of notice or lapse of time, or both, would constitute an Event of Default would
exist and (ii) in the case of any such merger to which the Borrower is a party,
the Borrower is the surviving corporation.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or

(c) The Borrower shall fail to perform or observe any covenant contained in
Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or

(d) The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or

(e) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt of the Borrower or such Subsidiary which is
outstanding in a principal amount of at least $250,000,000 in the aggregate (but
excluding Debt arising hereunder) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure (i) shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt and (ii) shall
not have been cured or waived; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

 

43



--------------------------------------------------------------------------------

(f) The Borrower or any Material Subsidiary shall generally not pay its Debts as
such Debts become due, or shall admit in writing its inability to pay its Debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Material
Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for substantially all of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any Material
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (f); or

(g) Any money judgment, writ or warrant of attachment or similar process against
the Borrower, any Material Subsidiary or any of their respective assets
involving in any case an amount in excess of $100,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process;

then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

THE DESIGNATED AGENT

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

The Syndication Agent, the Co-Documentation Agents and the Arrangers named on
the cover of this Agreement shall have no duties under this Agreement other than
those afforded to them in their capacities as Lenders, and each Lender hereby
acknowledges that the Syndication Agent, the Co-Documentation Agents and the
Arrangers have no liability under this Agreement other than those assumed by
them in their capacities as Lenders.

SECTION 7.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance as the holder
of the Debt resulting therefrom until the Designated Agent receives and accepts
an Assumption Agreement entered into by an Assuming Lender as provided in
Section 2.19 or 2.20, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any instrument or document furnished
pursuant hereto; and

 

45



--------------------------------------------------------------------------------

(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be received by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.

SECTION 7.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if the Designated
Agent were not the Designated Agent and without any duty to account therefor to
the Lenders.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent or any other Lender
and based on the financial statements referred to in Section 4.01(c) and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Designated Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Designated
Agent (to the extent not reimbursed by the Borrower but without affecting the
Borrower’s obligations with respect thereto), ratably according to the
respective principal amounts of Advances then owing to each of them (or, if no
Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Designated Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Designated Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Designated Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal or bankruptcy proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Designated Agent is not reimbursed for such expenses by
the Borrower.

 

46



--------------------------------------------------------------------------------

SECTION 7.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right to appoint a successor Designated Agent. If no successor
Designated Agent shall have been so appointed by the Majority Lenders, and shall
have accepted such appointment, within 30 days after the retiring Designated
Agent’s giving of notice of resignation, then the retiring Designated Agent may,
on behalf of the Lenders, appoint a successor Designated Agent. Any successor
Designated Agent appointed hereunder shall be a commercial bank organized or
licensed under the laws of the United States or of any State thereof, or an
Affiliate of any such commercial bank, having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Designated
Agent hereunder by a successor Designated Agent, such successor Designated Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Designated Agent, and the
retiring Designated Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Designated Agent’s resignation
hereunder as Designated Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Designated Agent under this Agreement.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, etc. (a) No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 or 3.02 without the written
consent of each Lender, (b) increase the Commitments of the Lenders (other than
as provided in Section 2.19) or subject the Lenders to any additional
obligations without the written consent of each affected Lender, (c) reduce the
principal of, or interest on, the Advances or the fees payable hereunder without
the written consent of each affected Lender, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances (other than as provided in
Section 2.20) or any fee without the written consent of each affected Lender,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of Advances, or the number of Lenders which shall be required
for the Lenders or any of them to take any action hereunder without the written
consent of each Lender or (f) amend this Section 8.01 or Section 2.21(a)(ii)
without the written consent of each Lender (it being understood that, for
purposes of this proviso, “Lender” shall not include the Borrower or any of its
Affiliates, if a Lender, at the time of any such amendment, waiver or consent);
provided further that no amendment, waiver or consent shall, unless

 

47



--------------------------------------------------------------------------------

in writing and signed by the Designated Agent, in addition to the Lenders
required above to take such action, affect the rights or duties of the
Designated Agent under this Agreement.

SECTION 8.02 Notices, etc. (a) All notices and other communications provided for
hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Assistant

Treasurer Telecopier Number: (818) 563-1682;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Vice President – Counsel, Corporate Legal Department

Telecopier Number: (818) 563-4160;

if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:

JPMorgan Chase Bank, N.A.

Investment Bank Loan Operations

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Maryann Bui

Phone Number: (713) 750-7932

Telecopy Number: (713) 750-2878

Email: maryann.t.bui@jpmchase.com;

JPMorgan Europe Limited

125 London Wall

London EC2Y 5AJ

United Kingdom

Attention: Ching Loh

Phone Number: +44 (0)207 777 2434

Telecopy Number: +44 (0) 207 777 2360

Email: ching.loh@jpmorgan.com;

 

48



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, NY 10017

Attention: Mike Berry

Phone Number: (212) 270-4890

Telecopy Number: (212) 270-5127

Email: mike.v.berry@jpmorgan.com;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 8.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower agrees that the Designated Agent may make materials required to
be delivered pursuant to Section 5.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Designated Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Designated Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender

 

49



--------------------------------------------------------------------------------

becomes a party to this Agreement (and from time to time thereafter to ensure
that the Designated Agent has on record effective e-mail addresses for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

SECTION 8.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).

(b) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 8.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.

 

50



--------------------------------------------------------------------------------

SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which such
Lender may have.

SECTION 8.06 Binding Effect. This Agreement shall become effective as specified
in Section 3.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

SECTION 8.07 Assignments and Participations. (a) Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) the sum of (A) the amount
(without duplication) of the Commitment and the pro-rata share of outstanding
Advances of the assigning Lender being assigned pursuant to each such assignment
and (B) the amount of the commitment and the pro-rata share of outstanding
advances of the assigning Lender being contemporaneously assigned under the
Five-Year Credit Agreement, or any agreement extending or replacing such
Five-Year Credit Agreement, by the Person that is such assigning Lender (in both
cases determined as of the date of the Assignment and Acceptance or similar
agreement with respect to such assignments) shall not be less than $25,000,000
in the aggregate (unless the assigning Lender shall assign its entire interest
hereunder and thereunder or such lesser amount is previously agreed among such
assigning Lender, the Designated Agent and the Borrower) or an integral multiple
of $1,000,000 in excess thereof; provided, however, that if the aggregate amount

 

51



--------------------------------------------------------------------------------

of the Commitment of such assigning Lender hereunder and its commitment under
the Five-Year Credit Agreement, or any agreement extending or replacing such
Five-Year Credit Agreement, is less than $25,000,000 on the date of such
proposed assignment, such assigning Lender may assign all, but not less than
all, of its remaining rights and obligations under this Agreement and the
Five-Year Credit Agreement, or any agreement extending or replacing such
Five-Year Credit Agreement (unless an assignment of a portion of such assigning
Lender’s obligations hereunder and thereunder is otherwise previously agreed
among such assigning Lender, the Designated Agent and the Borrower), (iv) each
such assignment shall be to an Eligible Assignee and (v) the parties to each
such assignment (other than the Borrower) shall execute and deliver to the
Designated Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights such Lender assignor may have under
Sections 2.11, 2.14 and 8.08) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Designated Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

52



--------------------------------------------------------------------------------

(c) The Designated Agent shall maintain a copy of each Assignment and Acceptance
and each Assumption Agreement delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Designated Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Designated Agent.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it and any Note issued to it hereunder); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Designated Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances, or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement, or (C) postpone any date fixed for any
payment of principal of or interest on the Advances, or for amounts due with
respect to any fee or other amounts payable hereunder to which such participant
would be entitled to receive a share under such participation agreement.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the

 

53



--------------------------------------------------------------------------------

assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender in accordance with the terms of Section 8.09.

(g) No participation or assignment hereunder shall be made in violation of the
Securities Act of 1933, as amended from time to time, or any applicable state
securities laws, and each Lender hereby represents that it will make any Advance
for its own account in the ordinary course of its business and not with a view
to the public distribution or sale thereof.

(h) Anything in this Agreement to the contrary notwithstanding, any Lender may
at any time assign or create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note issued to it hereunder) in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System (or any successor regulation thereto) and the applicable operating
circular of such Federal Reserve Bank.

SECTION 8.08 Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied, (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it

 

54



--------------------------------------------------------------------------------

shall promptly assume the defense of such action, including the employment of
counsel (reasonably satisfactory to such Indemnified Party) and payment of
expenses. Such Indemnified Party shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 8.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.

SECTION 8.09 Confidentiality. None of the Designated Agent or the Lenders may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Designated Agent or the Lenders by the Borrower
or any of its Subsidiaries (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Designated Agent
and each of the Lenders may disclose Borrower Information (i) to its and its
Affiliates’ employees, officers, directors, agents, auditors and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information and instructed
to keep such Borrower Information confidential on substantially the same terms
as provided herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.09, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis, other than as a result of a breach of this Section 8.09
by the Designated Agent or such Lender, or (B) is or becomes available to the
Designated Agent or such Lender on a non-confidential basis from a source other
than the Borrower, provided such source is not bound by a confidentiality
agreement or other legal or fiduciary obligations of secrecy with the Borrower
with respect to the Borrower Information and (viii) with the consent of the
Borrower.

 

55



--------------------------------------------------------------------------------

SECTION 8.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.

SECTION 8.11 Judgment. (a) If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.

(b) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender or the Designated Agent (as the case may be)
in the applicable Primary Currency, such Lender or the Designated Agent (as the
case may be) agrees to remit to the Borrower such excess.

SECTION 8.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, the Borrower accepts, for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any final judgment rendered thereby in

 

56



--------------------------------------------------------------------------------

connection with this Agreement or any instrument or other document delivered
hereunder from which no appeal has been taken or is available. The Borrower
agrees to receive service of process in any such proceeding in any such court at
its office at 77 West 66th Street, 15th Floor, New York, New York 10023,
Attention: Kenneth E. Newman (or at such other address in the Borough of
Manhattan in the State of New York as the Borrower shall notify the Designated
Agent from time to time) and, if the Borrower ever ceases to maintain such
office in the Borough of Manhattan, irrevocably designates and appoints
Corporation Service Company, 1180 Avenue of the Americas, Suite 210, New York,
New York 10036, or any other address in the State of New York communicated by
Corporation Service Company to the Designated Agent, as its agent to receive on
its behalf service of all process in any such proceeding in any such court, such
service being hereby acknowledged by the Borrower to be effective and binding
service in every respect.

SECTION 8.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 8.01 hereof) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 8.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of an original executed
counterpart of this Agreement. A full set of executed counterparts of this
Agreement shall be lodged with each of the Designated Agent and the Borrower.
Any Notes issued hereunder shall be delivered in original hard copy to the
Lender requesting such Note.

SECTION 8.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

[Remainder of Page Intentionally Left Blank]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

THE WALT DISNEY COMPANY, by  

/s/ Christine M. McCarthy

  Name:   Christine M. McCarthy   Title:   Executive Vice President, Corporate
Finance and Real Estate Treasurer

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Designated Agent,

By

 

/s/ Peter B. Thauer

 

  Name:   Peter B. Thauer   Title:   Executive Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT

 

Name of Lender:

 

CITIBANK N.A.

by

  /s/ Robert Parr   Name: Robert Parr   Title:   Managing Director

For any Lender requiring a second signature

line:

by

      Name:   Title:

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT

 

Name of Lender:

 

 

 

BANK OF AMERICA, N.A.

by

  /s/ Prayes Majmudar   Name:  Prayes Majmudar  

Title:    Vice President

For any Lender requiring a second signature

line:

by

      Name:   Title:

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

BNP PARIBAS by  

/s/ Nuala Marley

  Name:   Nuala Marley   Title:   Managing Director For any Lender requiring a
second signature line: by  

/s/ Gregory R. Paul

  Name:   Gregory R. Paul   Title:   Managing Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

DEUTSCHE BANK AG NEW YORK BRANCH

by  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director For any Lender requiring a
second signature line: by  

/s/ Yvonne Tilden

  Name:   Yvonne Tilden   Title:   Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT

Name of Lender:

 

GOLDMAN SACHS LENDING PARTNERS LLC by  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

HSBC BANK USA by  

/s/ David Wagstaff

  Name:   David Wagstaff   Title:   Managing Director For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

MIZUHO CORPORATE BANK (USA) by  

/s/ Betram Tang

  Name:   Betram Tang   Title:   Senior Vice President For any Lender requiring
a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH. by  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Director For any Lender requiring a second
signature line: by  

/s/ Lynne-Marie Paquette

  Name:   Lynne-Marie Paquette   Title:   Associate

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

THE ROYAL BANK OF SCOTLAND PLC by  

/s/ Vincent Fitzgerald

  Name:   Vincent Fitzgerald   Title:   Managing Director For any Lender
requiring a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

MORGAN STANLEY BANK, N.A.

by  

/s/ Ryan Vetsch

  Name:   Ryan Vetsch   Title:   Authorized Signatory For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. by  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Authorized Signatory For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

SOCIÉTÉ GÉNÉRALE

by  

/s/ Ambrish Thanawala

  Name:   Ambrish Thanawala   Title:   Managing Director For any Lender
requiring a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

STANDARD CHARTERED BANK by  

/s/ James P. Hughes A2386

  Name:   James P. Hughes A2386   Title:   Director For any Lender requiring a
second signature line: by  

/s/ Andrew Y. Ng

  Name:   Andrew Y. Ng   Title:  

Director

Standard Chartered Bank NY

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

SUMITOMO MITSUI BANKING CORPORATION by  

/s/ William M. Ginn

  Name:   William M. Ginn   Title:   Executive Officer For any Lender requiring
a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

SUN TRUST BANK by  

/s/ Arthur D. Burns

  Name:   Arthur D. Burns   Title:   Vice President For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

WELLS FARGO BANK, N.A. by  

/s/ Vanessa Sheh Meyer

  Name:   Vanessa Sheh Meyer   Title:   Senior Vice President For any Lender
requiring a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

AUSTRALIA AND NEW ZEALAND

BANKING GROUP LIMITED

by  

/s/ John W. Wade

  Name:   John W. Wade   Title:  

Deputy General Manager

Head of Operations and Infrastructure

For any Lender requiring a second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

ING CAPITAL LLC by  

/s/ Bill James

  Name:   Bill James   Title:   Managing Director For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

INTESA SANPAOLO – NY Branch by  

/s/ Robert Wurster

  Name:   Robert Wurster   Title:   Senior Vice President For any Lender
requiring a second signature line: by  

/s/ Glen Binder

  Name:   Glen Binder   Title:   Vice President

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

LLOYDS TSB BANK PLC

by  

/s/ Deborah Carlson

  Name:   Deborah Carlson   Title:   Senior Vice President For any Lender
requiring a second signature line: by  

/s/ Windsor Davies

  Name:   Windsor Davies   Title:   Managing Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

STATE STREET BANK AND TRUST COMPANY

by  

/s/ Mary H. Carey

  Name:   Mary H. Carey   Title:   Vice President For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

by  

/s/ Ford Young

  Name:   Ford Young   Title:   Director For any Lender requiring a second
signature line: by  

/s/ Peter J. Dancy

  Name:   Peter J. Dancy   Title:   Managing Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

U.S. BANK NATIONAL ASSOCIATION

by  

/s/ Colleen McEvoy

  Name:   Colleen McEvoy   Title:   Vice President For any Lender requiring a
second signature line: by  

 

  Name:     Title:  

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE THREE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Name of Lender:

 

UNICREDIT BANK AG, New York Branch

by  

/s/ William W. Hunter

  Name:   William W. Hunter   Title:   Director For any Lender requiring a
second signature line:

by

 

/s/ Elaine Tung

  Name:   Elaine Tung   Title:   Director

SIGNATURE PAGE TO THE CREDIT AGREEMENT